Name: Commission Regulation (EC) No 384/2003 of 26 February 2003 amending Council Regulation (EC) No 32/2000 to take account of Commission Regulation (EC) No 1832/2002 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: industrial structures and policy;  tariff policy;  leather and textile industries;  international trade;  agricultural activity;  fisheries
 Date Published: nan

 Avis juridique important|32003R0384Commission Regulation (EC) No 384/2003 of 26 February 2003 amending Council Regulation (EC) No 32/2000 to take account of Commission Regulation (EC) No 1832/2002 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff Official Journal L 055 , 01/03/2003 P. 0015 - 0035Commission Regulation (EC) No 384/2003of 26 February 2003amending Council Regulation (EC) No 32/2000 to take account of Commission Regulation (EC) No 1832/2002 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs TariffTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 32/2000 of 17 December 1999 opening and providing for the administration of Community tariff quotas bound in GATT and certain other Community tariff quotas and establishing detailed rules for adjusting the quotas and repealing Council Regulation (EC) No 1808/95(1), as last amended by Commission Regulation (EC) No 811/2002(2), and in particular Article 9(1)(a) thereof,Whereas:(1) Commission Regulation (EC) No 1832/2002 of 1 August 2002, amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff(3), introduces an exemption from duties from 1 January 2003 for rum and tafia. The tariff quotas opened for these products in Annex I to Regulation (EC) No 32/2000 have therefore become redundant and must be closed from 31 December 2002. That Annex must therefore be amended.(2) For reasons of clarity, Annexes I to IV to Regulation (EC) No 32/2000 should be replaced.(3) This Regulation must apply from the date of entry into force of Regulation (EC) No 1823/2002.(4) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annexes I to IV to Regulation (EC) No 32/2000 are replaced by the text in the Annex to this Regulation.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.It shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 26 February 2003.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 5, 8.1.2000, p. 1.(2) OJ L 132, 17.5.2002, p. 13.(3) OJ L 290, 28.10.2002, p. 1.ANNEX ILIST OF COMMUNITY TARIFF QUOTAS BOUND IN GATTNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.>TABLE>ANNEX IICOMMUNITY TARIFF QUOTA FOR THE COMMUNITY OUTWARD PROCESSING OF CERTAIN TEXTILE PRODUCTS((For the purposes of applying this tariff quota, the following definitions shall apply:(a) "processing work" shall mean:- for the purposes of paragraphs (a) and (c) of the third column: bleaching, dyeing, printing, flocking, impregnating, dressing and other work which changes the appearance or quality of the goods without however changing their nature,- for the purposes of paragraph (b) of the third column: twisting or throwing, cabling and texturing, whether or not combined with reeling, dyeing or other work which changes the appearance, quality or finish of the goods, without however changing their nature;(b) "value added" shall mean:the difference between the customs value, as defined in Community legislation on the subject, at the time of reimportation and the customs value which would be established if the products were reimported in the state in which they were exported.))>TABLE>ANNEX IIILIST OF COMMUNITY TARIFF QUOTAS FOR JUTE AND COCONUT-FIBRE PRODUCTS>TABLE>ANNEX IVLIST OF COMMUNITY TARIFF QUOTAS FOR CERTAIN HAND-MADE PRODUCTS ((The following shall be considered hand-made products:(a) cottage industry products made entirely by hand;(b) cottage industry products which have the character of products made by hand;(c) garments or other textile products obtained manually from fabrics woven on looms operated solely by hand or foot and essentially sewn by hand or sewn by sewing-machines operated solely by hand or foot.))>TABLE>>TABLE>